Citation Nr: 0407931	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran, [redacted]
Husband of the veteran, [redacted]
Sexual Trauma Counselor, Madeleine L. Tobias, MS RN CS




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1984 
and from April 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied an increased 
rating for a major depressive disorder, rated 30 percent 
disabling.

An April 2003 Decision Review Officer Decision granted 
service connection for post-traumatic stress disorder and 
recharacterized the service-connected psychiatric disorder to 
major depressive disorder with post-traumatic stress disorder 
and assigned an increased rating for the service-connected 
psychiatric disorder to 50 percent.

The veteran appeared before a member of the Board at a 
videoconference hearing held at the RO in July 2003.

At the videoconference hearing the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  The RO has not 
yet developed or adjudicated a claim for a total disability 
rating based on individual unemployability and the issue is 
referred to the RO.  




REMAND

There is a conflict in the record as to the current severity 
of the veteran's major depressive disorder with PTSD.  A July 
2002 clinical report by Dr. Brooks states that the veteran's 
returning to work might well exacerbate her [psychiatric] 
symptoms.  In September 2002, she stated that the veteran has 
not worked since June of 2001 because of her limited stress 
tolerance.  A December 2002 Stress Disorder examination by 
Dr. Nash states that while the veteran may not be able to 
achieve full-time employment at this time, there is no reason 
to expect that she could not achieve part-time employment at 
this time and that it was quite likely that the veteran will 
be able to achieve and maintain full-time employment in the 
future if she can find an environment that is non-abusive.  
GAF scores of record between 2001 and 2002 were 55 indicating 
moderate symptoms.  Given the conflict in the record, the 
Board finds that the veteran should be scheduled for a VA 
psychiatric examination for the purpose of determining the 
current severity of the service-connected major depressive 
disorder with PTSD.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask her to identify all sources where she 
received treatment for a psychiatric 
disorder since 2001.  Complete clinical 
records of all such treatment not already 
on file should be obtained.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of the 
service-connected major depressive 
disorder with PTSD.  All indicated tests 
should be performed and all findings 
reported in detail.  The claims file 
should be made available to and reviewed 
by the psychiatrist.  The psychiatrist 
should address the following:

a.  State whether the veteran has 
total occupational and social 
impairment as a result of the 
service-connected major depressive 
disorder with PTSD due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, which result in total 
occupational and social impairment.

b.  State whether the veteran has 
occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence) spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work like setting); 
inability to establish and maintain 
effective relationships.

c.  Provide a multi-axial 
assessment, including the assignment 
of a Global Assessment Functioning 
(GAF) score and an explanation of 
what the score represents.  The 
examiner should assess the extent of 
the occupational and social 
impairment due solely to major 
depressive disorder with PTSD 
symptomatology.  

d.  Reconcile the various opinions 
and medical findings of record 
regarding whether the veteran's 
service-connected major depressive 
disorder with PTSD renders her 
unemployable.  In this regard, the 
psychiatrist should comment on the 
July 2002 treatment report and the 
September 2002 medical statement 
from Dr. Brooks that suggest that 
the veteran was unemployable due to 
service-connected PTSD, and the 
January 2002 and December 2002 VA 
examination reports showing a GAF 
score of 55 indicating only moderate 
psychiatric impairment.

e.  State whether the veteran's 
service-connected major depressive 
disorder with PTSD prevents her from 
securing or following substantially 
gainful employment, considering the 
impairment associated with the 
disorder.  If it is determined that 
the veteran is able to work part-
time, the examiner should state 
whether such employment would have 
to be in a protected environment 
such as family business or sheltered 
workshop.

f.  Provide a complete rational for 
all opinions expressed.  In 
providing this complete rationale, 
the psychiatrist should specifically 
address the psychiatric reports of 
record.

g.  After the foregoing, the RO 
should review the veteran's claim.  
If the determination is adverse to 
the veteran, she and her 
representative should be provided an 
appropriate supplemental statement 
of the case and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




